Name: 91/517/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 25 September 1991 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1991-10-10

 Avis juridique important|41991D051791/517/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 25 September 1991 appointing Judges and Advocates-General to the Court of Justice Official Journal L 282 , 10/10/1991 P. 0029 - 0029 Finnish special edition: Chapter 1 Volume 2 P. 0148 Swedish special edition: Chapter 1 Volume 2 P. 0148 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 25 September 1991 appointing Judges and Advocates-General to the Court of Justice (91/517/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas the terms of office of Mr Ole Due, Mr RenÃ © Joliet, Mr Constantinos Kakouris, Mr Thomas Francis O'Higgins, Mr Gil Carlos RodrÃ ­guez Iglesias and Mr Fernand Schockweiler, Judges of the Court of Justice, and those of Mr Francis Jacobs, Mr Carl Otto Lenz and Mr Jean Mischo, Advocates General at the Court of Justice, expire on 6 October 1991; Whereas a partial renewal of the Court of Justice should be carried out for the period from 7 October 1991 to 6 October 1997, HAVE DECIDED AS FOLLOWS: Sole Article 1. Mr Ole Due Mr RenÃ © Joliet Mr Constantinos Kakouris Mr John Murray Mr Gil Carlos RodrÃ ­guez Iglesias Mr Fernand Schockweiler are hereby appointed Judges to the Court of Justice for the period from 7 October 1991 to 6 October 1997. 2. Mr Claus Gulmann Mr Francis Jacobs Mr Carl Otto Lenz are hereby appointed Advocates-General to the Court of Justice for the period from 7 October 1991 to 6 October 1997. Done at Brussels, 25 September 1991. The President P. C. NIEMAN